Blandford, J.
1. There was no abuse of discretion in granting a first new trial in this case.
2. Where land is sold at a cash price, and time is given by the vendor to the purchaser upon a portion of the purchase money, and a greater rate of interest than that allowed by law is charged on such deferred payments, the contract is usurious, lllnd., 258; 15 Id., 60; 21 Id., 129; 52 Id., 69; 59 Id., 546,584; 10 Smedes & M., 89; 12 Id., 631; 36 Ark., 253; 2 Richardson’s L. R., 73; Acts 1878-79, 184.
Peabody & Brannon, for plaintiff in error.
Willis & Matthews, for defendant.
(a.) While it is lawful and not usurious to charge one price for property sold for cash and a higher price for the same property if sold on credit, still if the contract is that the property is to be sold at a cash, valuation and that certain payments are to be deferred, in consideration that a greater rate of interest than that allowed by law is to be paid by the purchaser, then the contract would be usurious.
3. The charge of the court was full, fair and impartial, and presented clearly the law of the case.
Judgment affirmed.